Case 5:18-cv-00066-MFU-JCH Document 749 Filed 09/21/21 Page 1 of 2 Pageid#: 19809




                      IN THE UNITED STATES DISTRICT COURT FOR THE
                              WESTERN DISTRICT OF VIRGINIA
                                    Harrisonburg Division


  RLI INSURANCE COMPANY,                )
                                        )
              Plaintiff,                )
                                        )
              v.                        )              C.A. No. 5:18cv00066-MFU-JCH
                                        )
  NEXUS SERVICES, INC.,                 )
  LIBRE BY NEXUS, INC.,                 )
  HOMES BY NEXUS, INC.,                 )
                                        )
              Defendants.               )
  _____________________________________ )


                                  MOTION FOR WITHDRAWAL

          NOW COMES Jennifer L. Eaton, hereby respectfully moves to withdrawal as counsel of

   record for Plaintiff RLI Insurance Company (“RLI”), for the reasons set forth in the Memorandum

   in Support.

          WHEREFORE, Jennifer L. Eaton for the reasons stated in the accompanying

   Memorandum in Support and for good cause shown, respectfully moves to withdraw as counsel

   for RLI in this action, that the Clerk’s Office remove her name from the list of individuals who

   receive notices through the CM/ECF system for this case, and for such other and further relief as

   the Court finds appropriate.

          Dated: September 21, 2021


                                               RLI INSURANCE COMPANY

                                                 /s/ Jennifer L. Eaton
Case 5:18-cv-00066-MFU-JCH Document 749 Filed 09/21/21 Page 2 of 2 Pageid#: 19810




  Dustin M. Paul (VSB No.: 75287)
  Jennifer L. Eaton (VSB No.: 87491)
  Vandeventer Black LLP
  101 W. Main Street, Suite 500
  Norfolk, VA 23510
  Phone: 757-446-8600 / Facsimile: 757-446-8670
  dpaul@vanblacklaw.com
  jeaton@vanblacklaw.com

  Attorneys for Plaintiff RLI Insurance Company


                                     CERTIFICATE OF SERVICE

           I hereby certify that on Tuesday, September 21, 2021, I will electronically file the foregoing

  with the Clerk of Court using the CM/ECF system, which will then send a notification of such

  filing (NEF) to the following:

   Christopher M. Okay                                   Carl A. Anderson
   Chris Okay, Attorney at Law                           Rock Spring Law Group, PLLC
   117 South Lewis Street, Ste. 218                      2000 Pennsylvania Ave. NW
   Staunton, VA 24401                                    Washington, DC 20006
   chrisokay@icloud.com                                  caa@rockspringlaw.com

   Juliana R. Johnson
   McNutt Law Firm, PLLC
   1712 S. IH 35
   San Marcos, TX 78666
   512 -667-9231
   Fax: 512-727-0165
   Juliana@jmcnuttlaw.com

                                                                 /s/ Jennifer L. Eaton


  4815-3291-2892, v. 1




                                                     2
